Citation Nr: 1040310	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement an initial disability rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDING OF FACT

The Veteran's hypertension has not been manifested by diastolic 
pressure predominantly 110 or more, or by systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

By its rating decision of December 2005, the RO granted service 
connection for hypertension and assigned a 10 percent evaluation 
under Diagnostic Code 7101, effective from July 11, 2005.

Diagnostic Code 7101 provides ratings for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, is rated 10 percent 
disabling.  Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more, is rated 20 percent disabling.  Hypertensive 
vascular disease with diastolic pressure predominantly 120 or 
more is rated 40 percent disabling.  Hypertensive vascular 
disease with diastolic pressure predominantly 130 or more is 
rated 60 percent disabling.  38 C.F.R. § 4.104.

The Veteran submitted copies of his commercial driver examination 
reports from 2004 and 2005.  Included in the reports were blood 
pressure readings taken over several months.  From March 2004 to 
June 2004 the following readings were recorded:  174/100, 
160/100, 198/100, 180/90, 138/74, 180/90, 182/100, 150/80, 138/86 
and 144/96.  

Private treatment reports dated from April 2004 to August 2005 
show blood pressure readings of 186/94, 196/100, 160/86, 140/78, 
168/84, 138/88, 148/84 and 164/80.  

On VA examination in October 2005, the examiner noted that 
earlier that day blood pressure readings of 185/86 and 195/94 
were recorded.  During the examination, a blood pressure reading 
of 182/102 was recorded.  The Veteran complained of headaches and 
reported that his blood pressure had been controlled on a 
combination of Toprol and an unknown diuretic for several years.  
He stated that his physician recently changed his medication to 
Diovan.  The diagnosis was uncontrolled hypertension.  The 
examiner recommended that the Veteran been seen in the emergency 
department for immediate treatment.

A VA clinical record dated in October 2005 discloses blood 
pressure readings of 191/90, 186/102 and 176/96.

An October 2005 decision by the Social Security Administration 
found the Veteran disabled since July 2005 due to disorders of 
the back (discogenic and degenerative).

VA clinical records dated from February to October 2006 disclose 
blood pressure readings of 181/92, 205/91, 185/91, 181/92, 
169/93, 166/87, 145/69, 154/78, 130/70, 158/80, 159/84, 150/81 
and 160/84.     

VA clinical records dated from November 2006 to January 2008 
disclose blood pressure readings of 147/78, 131/76, 160/84, 
133/81, 145/92, 138/88, 169/85, 179/101, 182/97 and 165/90.

On VA examination in January 2008, the examiner noted that the 
Veteran was on medication to control his hypertension.  It was 
noted that the Veteran's blood pressure was initially high but 
had then decreased.  The blood pressure readings were 169/85, 
192/106,194/97 and 138/88.

It is the Veteran's primary contention on appeal that his 
hypertension requires daily use of several medications for its 
control.  While the record indicates that the Veteran's use of 
anti-hypertensive medication is necessary in an attempt to 
control his hypertension, the record does not identify a history 
of diastolic blood pressure that is predominantly 110 or more or 
systolic pressure predominately 200 or more.
Indeed, blood pressure readings obtained at private and VA 
clinical studies and at VA examinations in October 2005 and 
January 2008, indicate that the Veteran's diastolic pressure was 
not predominately above 110 and his systolic pressure was not 
predominately above 200.   Accordingly, the Board finds that an 
initial evaluation higher than 10 percent is not warranted for 
hypertension at any time during the appeal period.  

The Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claim for an increased rating for hypertension, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The symptoms presented by the Veteran's hypertension are fully 
contemplated by the rating schedule.  There is no evidence his 
disability picture is exceptional when compared to other Veterans 
with the same or similar disability.  There is no evidence that 
the claimant's hypertension at any time during the appellate term 
necessitated frequent hospitalization, or that either disability 
has caused a marked interference with employment.  Thus, the 
Board finds no evidence to indicate entitlement to referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for hypertension is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


